11/20/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs September 19, 2017

              STATE OF TENNESSEE v. THOMAS PAUL ODUM

                 Appeal from the Criminal Court for McMinn County
                      No. 14-313 Andrew M. Freiberg, Judge
                      ___________________________________

                            No. E2017-00062-CCA-R3-CD
                        ___________________________________


Defendant, Thomas Paul Odum, was indicted for first degree felony murder, first degree
premeditated murder, conspiracy to commit aggravated burglary, aggravated burglary,
burglary, theft of property valued at more than $1000, and possession of a firearm by a
convicted felon. Prior to trial, the State filed a notice of intent to seek the death penalty
and dismissed the first degree premeditated murder charge. At the close of the State’s
proof, the trial court granted a motion for judgment of acquittal with respect to the
burglary charge. The jury ultimately found Defendant guilty of felony murder,
conspiracy to commit aggravated burglary, aggravated burglary, theft of property valued
at more than $1000, and possession of a firearm by a convicted felon. Following the
penalty phase, the jury sentenced Defendant to life without the possibility of parole. The
trial judge separately sentenced Defendant to an effective sentence of five years for the
remaining convictions, to be served consecutively to Defendant’s life sentence.
Defendant appeals, arguing that (1) the trial court erred by denying the motion to
disqualify the District Attorney’s Office prior to trial; (2) the trial court erred by denying
the motion to suppress Defendant’s statement; (3) the evidence was insufficient to
support the convictions; and (4) the sentence was excessive. For the following reasons,
we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT W. WEDEMEYER, JJ., joined.

Richard Hughes, District Public Defender; Donald Leon Shahan, Jr. (at trial and on
appeal), and Bryan Hoss (at trial), Assistant District Public Defenders, for the appellant,
Thomas Paul Odum.
Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Stephen Crump, District Attorney General; and Heather Higginbotham, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                              OPINION

                                  Factual and Procedural History

       On July 4, 2014, Tyler Womack, the victim, walked from the home he shared with
his grandmother, Vicky Lee Womack, to a home across the street to borrow an air
compressor from his neighbor, Art Ingram. When the victim did not return promptly and
failed to respond to several text messages from Ms. Womack, she walked over to the
Ingram property to look for her grandson. She found the victim lying dead on the ground
next to an old car with a bag over his head. He had been shot once through the eye.

       Eventually, Defendant, Amanda Britnell, and Martha Thompson were developed
as suspects and were ultimately arrested. In August of 2014, all three defendants were
indicted by the McMinn County Grand Jury for conspiracy to commit aggravated
burglary, aggravated burglary, burglary, theft of property valued over $1000, first degree
felony murder, and first degree murder. Defendant was also indicted for one count of
possession of a firearm by a convicted felon.

        In November of 2014, the State filed a notice of intent to seek the death penalty
against Defendant, citing the following aggravating circumstances: (1) Defendant was
previously convicted of one or more felonies, other than the present charge, whose
statutory elements involve the use of violence to the person; (2) the murder was
committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or
prosecution of Defendant or another; and (3) the murder was knowingly committed,
solicited, directed, or aided by Defendant, while Defendant had a substantial role in
committing or attempting to commit, or was fleeing after having a substantial role in
committing or attempting to commit, any first degree murder, arson, rape, robbery,
burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect, rape of a
child, aggravated rape of a child, aircraft piracy, or unlawful throwing, placing or
discharging of a destructive device or bomb.1 Prior to trial, the trial court dismissed the
first degree premeditated murder charge upon motion by the State.

       Joseph Hoffer was appointed by the McMinn County General Sessions Court to
represent Codefendant Britnell. In March of 2015, after Codefendant Britnell’s
preliminary hearing, but prior to Defendant’s trial, Mr. Hoffer was hired by the Tenth

      1
          The State apparently also sought the death penalty against Codefendant Britnell.
                                                   -2-
Judicial District Attorney’s Office. Codefendant Britnell received new counsel when Mr.
Hoffer took this position. The District Attorney’s Office implemented strict screening
measures in April of 2015 to prevent Mr. Hoffer from having any interaction with
Defendant’s case. In April of 2015, Defendant filed a motion to disqualify the District
Attorney’s Office on the basis of Mr. Hoffer’s involvement in the case.

       The trial court held a hearing on the matter. At the conclusion of the hearing, the
trial court denied the motion, finding that even though an actual conflict of interest
existed, there was no damage or irreparable injury. Specifically, the trial court
determined that the District Attorney’s Office implemented adequate screening
procedures and safeguards prior to Mr. Hoffer joining the office. The trial court also
determined that the evidence established that Mr. Hoffer did not share any confidences
that he was privy to as a result of his limited representation of Codefendant Britnell. In
other words, the trial court determined that the State met its burden by clear and
convincing evidence. The trial court entered a written order denying the motion.
Defendant filed a motion in the trial court seeking permission for an interlocutory appeal
pursuant to Tennessee Rule of Appellate Procedure 9. The trial court denied the motion.
Defendant then filed a motion for reconsideration of his previous motion to disqualify the
District Attorney’s Office, and the trial court again denied the motion. Defendant filed an
application for permission to appeal to this Court pursuant to Tennessee Rule of
Appellate Procedure 10. This Court denied the application for permission to appeal on
the basis that there was no proof that the trial court “so far departed from the accepted
and usual course of judicial proceedings as to require immediate review.” State v.
Thomas Paul Odum, No. E2016-00342-CCA-R10-CD (order Feb. 26, 2016) (quoting
Tenn. R. App. P. 10(a)). The Tennessee Supreme Court subsequently denied the
application for permission to appeal. See State v. Thomas Paul Odum, No. E2016-00342-
SC-R10-CD (order Apr. 11, 2016).

        In November of 2015, Defendant filed a motion to suppress his statement. In the
motion, Defendant complained that “through coercion, law enforcement agents continued
to question him” after he asked for a lawyer in violation of his 5th and 14th Amendment
rights. After a hearing, the trial court determined that Defendant was in custody but
voluntarily chose to answer questions after being advised of his rights. Specifically, the
trial court found that Defendant asked for a lawyer and the interviewers immediately
stopped questioning Defendant. Shortly thereafter, Defendant reinitiated the interview by
engaging the interviewers in conversation about the crime. Defendant was again advised
about his rights before giving a statement. The trial court denied the motion to suppress.

                                     Trial Testimony

    When the victim was eight years of age, he moved in with his grandmother, Ms.
Womack, in rural Athens, Tennessee. Mr. Ingram lived across the street from the
                                           -3-
Womacks and often invited the victim to spend time at his home. Mr. Ingram’s property
and home were filled with old cars, guns, hunting equipment, a camper, and various other
items.

        Mr. Ingram knew Defendant. Shortly before the victim’s death, Mr. Ingram had
agreed to allow Defendant to perform 50 hours of work on a Nissan 300ZX in exchange
for a 1972 GMC pickup truck. Defendant came by the Ingram property to discuss his
work schedule on June 30 and worked approximately five hours that day. Mr. Ingram
informed Defendant that he would be out of town for the remainder of the week visiting
his girlfriend in Ringold, Georgia, and that Defendant could return the following Monday
to work on the vehicle. Mr. Ingram did not give Defendant permission to work on the
vehicle or be present at the house while he was out of town.

       Before he left that day, Defendant told Mr. Ingram that he wanted to swap a
bicycle for two antique Owlhead pistols described as “wall-hangers” owned by Mr.
Ingram. Mr. Ingram went inside the house. Defendant followed him inside without
being invited. Though they did not make the exchange that day, they discussed a
potential swap.

       On Friday, July 4, Ms. Womack asked the victim to take her car across the street
to Mr. Ingram’s home to borrow an air compressor to put air in one of her tires. She was
aware that Mr. Ingram was out of town, so she sent him a text message asking his
permission to use the air compressor. Mr. Ingram gave the victim permission to enter his
property, and the victim walked over to Mr. Ingram’s around 12:40 p.m.

       Ms. Womack became concerned when the victim did not return in a prompt
manner. At first, she thought that maybe Mr. Ingram was home and the victim had
engaged him in conversation. Ms. Womack looked outside to see if she could see the
victim coming back toward the house. She heard a “bang.” Ms. Womack sent a text
message to the victim asking him “what was that bang?” Because it was the Fourth of
July, Ms. Womack assumed that she had heard fireworks. When the victim did not
respond, she sent several additional text messages to him. The victim still did not
respond. Ms. Womack walked outside and yelled for the victim. She eventually walked
across the street to Mr. Ingram’s property to search for her grandson. She found him
lying on the ground next to an old car. There was a bag over his head. He had been shot
one time in the head. Ms. Womack, hysterical, called 911 to report the shooting.

       Around that same time, Margaret Mashburn, Ms. Womack’s next door neighbor,
was sitting on the front porch of her house talking to her daughter. Ms. Mashburn saw a
person walk in front of the Ingram house and then “look[] up behind it like she was
seeing maybe if a car or somebody was coming down the driveway.” She then saw the

                                          -4-
person walk down the driveway and continue down the road. Ms. Mashburn thought that
the person walking in Mr. Ingram’s front yard “looked like a girl.”

        Deputy Timothy J. Davis, Jr., of the McMinn County Sheriff’s Office was the first
officer to respond to the 911 call. He was dispatched to Mr. Ingram’s home on a report
of a “possible suicide.” He encountered Ms. Womack, “running out into the yard
towards the road, pointing [the officers] towards the back of the home.” She was
“hysterical,” “really manic,” and had blood on her hands from trying to administer first
aid to the victim. Deputy Davis found the victim “against a car, slumped over.” Deputy
Davis described the victim as having an “impact site from a firearm to his right eye” and
there being “quite a bit of blood.” There was a “bag partially over the head” of the victim
and an impact site on the vehicle.

       According to the Medical Examiner, Dr. Christopher Lochmuller, the victim died
as a result of a single gunshot to the right eye. The entrance wound contained “searing,”
which indicated that the muzzle of the gun was held either very close to the skin or was in
contact with the skin at the point of impact. Dr. Lochmuller opined that the victim’s head
was covered by the nylon bag and that the muzzle of the gun was touching the bag at the
time the victim was shot.

       Sergeant Joseph Paul Johnson arrived on the scene shortly after Deputy Davis.
The officers worked together to secure the scene, taking note that Mr. Ingram, the
property owner, was not home. Officers saw a still for making moonshine, several
bottles of morphine and lidocaine, needles, and other drug paraphernalia around the home
as well as several firearms inside the home. It appeared that one of the outbuildings and a
camper located at the residence had been forcibly entered. Detective Blake Witt of the
McMinn County Sheriff’s Office was one of the officers on the scene that day. As part of
the crime scene investigation, he recovered a cigarette butt from the driveway. DNA on
the cigarette butt found in the driveway matched the Defendant’s DNA. Three other
cigarette butts located in the driveway, on the kitchen table, and on the back porch
matched the DNA of Codefendant Thompson.

        Several days after the victim’s death, Detective Witt met with Mr. Ingram. During
the interview, Mr. Ingram explained that he hired Defendant to work at his property prior
to the victim’s death. He also identified many items that were missing from his property
after the victim’s death, including guns, scopes, ammunition, bottles of wine, camcorders,
DVD players, knives, arrows, crossbows, and swords as well as other items. The
interview with Mr. Ingram led to Defendant being developed as a suspect.2

       2
         On cross-examination, Mr. Ingram admitted that prior to his meeting with law enforcement, he
was given an immunity letter in which the District Attorney’s Office agreed not to prosecute him for
matters unrelated to the homicide of the victim.
                                                 -5-
       The sheriff’s office began to receive reports from people who located some of the
missing items. Police eventually executed a search of the residence of Maggie Britnell,
the mother of Codefendant Britnell. At the residence, officers found a number of Mr.
Ingram’s missing items. Defendant arrived at the Britnell home while the officers were
executing the search and was taken into custody.

      At the time of his arrest, Defendant was in possession of a six-shot Ruger
Superhawk .44 Magnum pistol with five rounds in the cylinder and one round missing.
At the police station, Defendant initially signed a waiver of rights form and agreed to
speak with officers. When Defendant learned he was being accused of murder, he asked
for an attorney. The officers immediately ceased the interview. Within seconds,
Defendant started to speak. Officers interviewed Defendant and the interview was
reduced to a written statement as follows:

      On a day that I remember to be around the first part of July 2014, I asked
      Martha LNU3 and Amanda LNU if they wanted to do a burglary with me.
      They had been wanting to do a burglary.

      I told them that I was going to burglarize Art LNU’s house because I had
      worked for Art in the past and knew what he had there to steal. I knew this
      because I had some work done over at Art’s before changing dashes on
      cars. Martha and Amanda wanted to go with me to burglarize Art’s home
      and asked for guns to take with them. I gave Amanda a [.]44 caliber
      revolver and I gave Martha a [.]38 caliber revolver. The [.]44 caliber
      revolver that was used in this burglary by Amanda was with me in the truck
      when I was approached by law enforcement tonight.

      We then loaded up in my truck which is a Ford Ranger red in color. I drove
      the truck and we went over to Art’s. We didn’t know whether Art would be
      there or not. If Art was there I was going to just buy a quart of moonshine
      from him. If Art wasn’t there we were going to burglarize the place. We
      were going to try to steal the liquor and anything of value. When we got
      there Art wasn’t home. I went to try to get into the house and couldn’t get
      the door open. I went back to my truck to get a crowbar but when I got
      back to the house the girls had already got the door open. One of the girls
      opened the door to the camper as well.

      During the burglary the following items were stolen by the three of us: guns
      (single shot shotguns, pistols (homemade pistols that had been cut down in

      3
          We understand “LNU” to stand for “Last Name Unknown.”
                                                 -6-
[.]38 or [.]357 caliber/there was six to eight of these)[)], a couple of [.]38
caliber revolvers, liquor, moonshine, wine, batteries, scopes, pill bottles,
crossbows (Two of these), swords (at least two of these which were in
cases/one was like a pirate sword), and tazers.

The three of us gathered the above listed items and Martha began loading
the stuff in the back of my pickup truck. While I was gathering more things
in the house I heard the girls yelling outside. I eventually came out of the
house and saw that Amanda had something over a guy[’]s head that had
driven up during the burglary. She was standing in front of him with the
pistol. She had him sitting down up against a vehicle with something over
his head. Martha had run off and because she had, Amanda was raising
hell. I told Amanda to come on and get in the truck before I left her. I got
in the truck to start it and heard a shot. I looked at Amanda and she had
shot the boy and then came over and got in my truck. When I backed up I
saw that the boy was still laying up against the side of the vehicle where he
had been shot. Amanda and I picked up Martha on our way out on the side
of the road. Amanda was raising hell with Martha for leaving. I have no
idea who the boy was that Amanda shot. Amanda didn’t say that she knew
who the boy was either.

When we got back to the house where I saw law enforcement tonight, we
unloaded the truck and split the stuff up. Most of the stuff I kept is in the
bedroom of this house and is as follows: a plastic basket/tote and it[]s
contents, a set of cufflinks and a crossbow. The majority of the stuff we
stole, I traded to Ricky LNU in Athens, TN for a pick-up truck that is in the
yard of Maggie’s house. I told Ricky that the stuff I was trading him was
stolen and that a boy was shot during the burglary. I told Ricky that the
stuff had blood on it (not in the literal sense). I have provided directions to
this house. These items were traded to Ricky three to four days ago.

I have dated Maggie LNU for a little less than a month. I stay at Maggie’s
house off and on some but that is not where I live. I live at . . . Athens, TN.

It was my idea to burglarize Art’s place but if I had known that crazy bitch
Amanda was going to shoot that boy I never would have gone.

The murder weapon (.44 caliber revolver) is in the truck I drove into the
driveway. There is another shotgun behind the seat. I had cleaned the .44
caliber revolver after the murder so that I could try to sell it.


                                     -7-
       At the conclusion of the State’s proof, Defendant sought a motion for judgment of
acquittal with regard to the burglary charge. The trial court granted the motion.

        Defendant called Eric and David Dustin of Dustin Forensics to testify on his
behalf. Dustin Forensics utilizes a 3-D laser scanning device to reconstruct crime and
accident scenes. When Dustin Forensics recreated the crime scene, they discovered that
the initial measurement taken by law enforcement that the bullet mark on the vehicle was
thirty-six inches off the ground was inaccurate. According to David Dustin, the bullet
struck the vehicle twenty-eight inches off the ground, rendering all law enforcement
measurements with regard to trajectory inaccurate. Kelly Fite, an expert in ballistics,
crime scene reconstruction, and bullet trajectory also agreed that the measurement of the
bullet’s trajectory was off by eight inches. This indicated that the actual firearm was held
at a height of twenty-three to twenty-eight inches at the time it was fired. None of the
witnesses for Defendant were able to offer an opinion as to who killed the victim.

       At the conclusion of the evidence, the jury found Defendant guilty of first degree
felony murder, conspiracy to commit aggravated burglary, aggravated burglary, theft of
property valued over $1000, and possession of a firearm by a convicted felon.

                                      Penalty Phase

       During the penalty phase, the jury learned that Defendant was one of fourteen
children. Defendant spent his childhood moving from place to place, often for his father
to find work as an upholsterer. The family lived in Ohio, Georgia, and Tennessee, and
the children, including Defendant, changed schools frequently. Defendant dropped out of
school when he was sixteen or seventeen, and he became interested in working on cars.

       Defendant had several prior convictions, including a robbery conviction and two
convictions for aggravated assault in Georgia, for which he received an effective sentence
of forty years. As part of the presentence report prepared in Georgia, Defendant gave a
statement explaining the facts which gave rise to those convictions. According to
Defendant, he and his cousin committed a burglary during which they took jewelry and
rum. They got drunk on the rum and traded the stolen jewelry for crack cocaine before
meeting a man referred to as “Kenneth.” Defendant claimed he could not remember
anything else because he was unconscious but claimed that “the guy” robbed Kenneth
and ran over him twice with Defendant’s car.

      While incarcerated in Georgia, Defendant took part in several classes including
1234 hours of instruction in the Telfare Correctional Institute Diesel Mechanical
Program. Defendant was paroled to Tennessee in 2013. When he was first transferred to
Tennessee, Defendant reported for monthly parole meetings. In mid-2014, Defendant
stopped reporting.
                                            -8-
        At the conclusion of the penalty phase, the jury sentenced Defendant to life
without the possibility of parole. Shortly thereafter and prior to being sentenced for the
remaining convictions, Defendant filed a premature motion for new trial. The trial court
eventually sentenced Defendant to an effective sentence of five years to be served
consecutively to Defendant’s life sentence. The trial court denied the motion for new
trial and this timely appeal followed. See Tenn. R. App. P. 4(d) (“A prematurely filed
notice of appeal shall be treated as filed after the entry of the judgment from which the
appeal is taken and on the day thereof.”).

                                           Analysis

                I. Denial of Motion to Disqualify District Attorney’s Office

       Defendant argues on appeal that the trial court erred by denying a motion to
disqualify the District Attorney’s Office based on a “material conflict of interest”
involving an assistant district attorney. Specifically, Defendant argues that because an
assistant district attorney represented Codefendant Britnell prior to accepting a position at
the District Attorney’s Office, an obvious conflict of interest was present. Relying on
Clinard v. Blackwood, 46 S.W.3d 177 (Tenn. 2001), Defendant insists that the trial court
should have disqualified the entire District Attorney’s Office. The State, on the other
hand, argues that the trial court did not abuse its discretion in determining that the District
Attorney’s Office screened the assistant district attorney from the case.

               As mentioned above, Defendant filed a motion to disqualify the District
Attorney’s Office prior to trial on the basis that Assistant District Attorney Joseph Hoffer
represented Codefendant Britnell at the preliminary hearing phase while he was in private
practice and subsequently took a position with the District Attorney’s Office. At the
hearing on the motion, Mr. Hoffer testified that he was hired by the District Attorney’s
Office in March of 2015. He explained that prior to accepting the position as an assistant
district attorney, he maintained a private law practice for ten years. Prior to that time, he
worked as a prosecutor and served in the United States Attorney’s Office in Puerto Rico
for two years. With the exception of two years, Mr. Hoffer had spent his entire legal
career in criminal law.

       Mr. Hoffer explained that he was appointed to represent Codefendant Britnell by
the McMinn County General Sessions Court and represented her prior to and during the
preliminary hearing as well as a brief time following the preliminary hearing. He
interviewed her in jail a number of times and began investigating the case by reviewing
witness statements and police reports. Mr. Hoffer also entered into initial discussions
with the prosecutor handling the case, Heather Higginbotham. In December 2014, after
the indictment had been issued and the State had filed the notice of intent to seek the
                                             -9-
death penalty against Codefendant Britnell, Mr. Hoffer was removed from the case
because he was not “death qualified.” At the same time, he was in discussions with the
District Attorney’s Office regarding employment, but the possibility did not become
“more definite” until sometime in early 2015. Eventually, he accepted the position as the
supervisor of the McMinn County and Monroe County offices.

       In preparation for taking the position with the District Attorney’s Office, Mr.
Hoffer identified the conflict, moved to withdraw from representation of Codefendant
Britnell (prior to his removal by the trial court because he was not death qualified), and
disclosed the matter to the other attorneys in the office—District Attorney Stephen
Crump, Deputy District Attorney Cindy Schemel, and Assistant District Attorney Heather
Higginbotham. In fact, Mr. Hoffer testified that he entered into an oral agreement with
the office that he would not discuss the case with them and that they would refrain from
any discussion of the case with him. Mr. Hoffer actually identified a total of three cases
in which he had a conflict.

      Mr. Hoffer, as supervisor, was in charge of the attorneys assigned to prosecute
Defendant’s case. In fact, Assistant District Attorney Higginbotham’s office was next
door to Mr. Hoffer’s office. Mr. Hoffer explained that the Tenth Judicial District
Attorney’s Office maintained offices in multiple locations, including an office in
Cleveland, where cases out of Polk and Bradley Counties were handled, and an office in
Athens, where cases out of McMinn and Monroe Counties were handled.

        Assistant District Attorney Higginbotham testified that she was aware of Mr.
Hoffer’s involvement in the case prior to the time he became employed at the District
Attorney’s Office. As a result, she was instructed to screen Mr. Hoffer from the case and
limited those she spoke to about the case to District Attorney Crump and Deputy District
Attorney Schemel. The case file was moved from the Athens office to the Cleveland
office, and any meetings about the case took place at either the Cleveland office or at the
McMinn County Sheriff’s Department to avoid any potential conflict.

       Deputy District Attorney Schemel confirmed that Mr. Hoffer was screened from
the case and that the entire office was instructed that no one was to discuss the case in the
Athens office. Despite the absence of a written policy, Deputy District Attorney Schemel
was insistent that steps were taken to insure that Mr. Hoffer had no involvement in the
case.

       At the conclusion of the hearing, the trial court made lengthy findings, accrediting
the testimony of “all witnesses.” The trial court acknowledged that Mr. Hoffer had an
actual conflict of interest. Then, the trial court looked to see whether there were
“adequate screening procedures in place.” The trial court determined that moving the
case file to Cleveland was “an additional step above and beyond what would be
                                            - 10 -
required,” specifically that the screening procedures were effective to prevent the flow of
information about the matter between the disqualified lawyer and other lawyers.
Additionally, the trial court determined that nothing was “disclosed, no confidence has
been shared,” and the screening measures were “more than adequate.” In a written order,
the trial court determined that “no confidences have been shared and the risk of harm of
future disclosure and questions concerning public confidence in the ultimate adjudication
are rendered moot by the screening procedures in place.” The trial court found that Mr.
Hoffer’s “conflict should not be impugned to others in the District Attorney’s Office and
disqualification of the entire District Attorney’s Office is not required, nor warranted.”
As a result, the trial court denied the motion. Now, on appeal, Defendant complains that
the trial court erred.

        Initially, we note that improper or unethical participation by a prosecutor or a
prosecutor’s office in a criminal case may implicate the basic constitutional rights of a
defendant, “the orderly administration of justice, the dignity of the courts, the honor and
trustworthiness of the legal profession[,] and the interests of the public at large. . . .”
State v. Phillips, 672 S.W.2d 427, 435 (Tenn. Crim. App. 1984); see also State v.
Coulter, 67 S.W.3d 3, 28-29 (Tenn. Crim. App. 2001). In protecting these concerns,
Tennessee courts generally turn for guidance to our Code of Professional Responsibility,
as adopted by our supreme court in Tennessee Supreme Court Rule 8, and to court-
created principles of professional conduct. Coulter, 67 S.W.3d at 28. A trial court’s
ruling on the matter is subject to an abuse of discretion standard review. Clinard, 46
S.W.3d at 182. A trial court abuses its discretion whenever “‘it appl[ies] an incorrect
legal standard, or reach[es] a decision which is against logic or reasoning that causes an
injustice to the party complaining.” Id. (quoting State v. Shirley, 6 S.W.3d 243, 247
(Tenn. 1999)).

       Both the State and Defendant agree that Mr. Hoffer’s representation of
Codefendant Britnell at the preliminary hearing stage followed by employment with the
District Attorney’s Office during the pendency of Defendant’s case created an actual
conflict of interest. Defendant insists that this Court should utilize the factors set forth in
Clinard4 to determine whether the entire office should be disqualified. However, Clinard
       4
         The following non-exclusive list of factors were provided in Clinard to determine “whether the
screening mechanisms reduce to an acceptable level the potential for prejudicial misuse of client
confidences” such that the presumption of shared confidences is rebutted:

       1) the structural organization of the law firm or office involved,

       2) the likelihood of contact between the “infected” person and the specific attorneys and
       support personnel involved in the present representation,

       3) the existence of law firm or office rules which prevent the “infected” person

                                                  - 11 -
is more applicable to civil cases, providing a “framework for determining whether an
attorney’s prior involvement in a case mandates disqualification of the attorney’s new
law firm in a subsequent representation.” State v. Davis, 141 S.W.3d 600, 613 (Tenn.
2004), overruled on other grounds by State v. Jackson, 173 S.W.3d 401, 407 (Tenn.
2005)). This Court has taken a different approach to examining the need for
disqualification of an entire office in the context of a criminal proceeding primarily
because there is a “‘distinction between lawyers in government service and those in
private practice’” as well as a “‘difference between criminal proceedings and civil
proceedings.’” Coulter, 67 S.W.3d at 32 (quoting Clinard, 46 S.W.3d at 188). Indeed,

       [p]rivate and public practice have significant distinctions, such that
       screening procedures for attorneys in government service are generally
       viewed with less skepticism: “The relationships among lawyers within a
       government agency are different from those among partners and associates
       of a law firm. The salaried government employee does not have the
       financial interest in the success of departmental representation that is
       inherent in private practice.”

State v. Ricky Raymond Bryan, No. M1999-00854-CCA-R9-CD, 2000 WL 1131890, at
*6 (Tenn. Crim. App. Aug. 4, 2000) (quoting United States v. Caggiano, 660 F.2d 184,
191 (6th Cir.1981)), perm. app. denied (Tenn. Dec. 11, 2000);

       When considering disqualification in a criminal case, “[t]he trial court’s
determination requires an inquiry into whether the prosecutor who has the conflict of
interest has participated in the ongoing prosecution, including the disclosure of any
confidences, and whether the prosecution has established that the prosecutor has been
screened from the prosecution.” Davis, 141 S.W.3d at 613 (citing Coulter, 67 S.W.3d at
30). A prosecutor’s disqualification need not be imputed to the “entire district attorney
general’s office . . . so long as the attorney at issue does not disclose confidences or
otherwise participate in the prosecution.” State v. Tate, 925 S.W.2d 548, 556 (Tenn.
Crim. App. 1995) (citing Mattress v. State, 564 S.W.2d 678, 680 (Tenn. Crim. App.
1977)). This principle has been followed even when a member of the defendant’s
defense team joins the district attorney’s office while the defendant’s case is still pending.
See State v. Steve Mason, No. 01C01-9603-CC-00103, 1997 WL 311900 (Tenn. Crim.
App. June 6, 1997), perm. app. denied (Tenn. Feb. 23, 1998).


               a) from access to relevant files or other information pertaining to the present
               litigation and

               b) from sharing in the fees derived from such litigation.

46 S.W.3d at 184.
                                                  - 12 -
       The implementation of screening procedures usually resolves the problems
pertaining to actual conflicts or the appearance of impropriety. See Tate, 925 S.W.2d at
556. In the case herein, Mr. Hoffer had no contact with any aspect of Defendant’s case
and did not in any way participate in the prosecution of this case once he accepted the
position at the District Attorney’s Office. See Phillips, 672 S.W.2d at 435. In other
words, this is not a scenario in which Mr. Hoffer “switched teams in the middle of the
game after learning the signals.” Clinard, 46 S.W.3d at 187. Prior to joining the District
Attorney’s Office, Mr. Hoffer took steps to ensure that he was screened from Defendant’s
case. Even though there was no written screening policy, Assistant District Attorney
Higginbotham limited those with whom she discussed Defendant’s case to District
Attorney Crump and Deputy District Attorney Schemel. The case file was moved to the
Cleveland office, and any communication taking place in the Athens office was done via
email and/or with the intent of screening Mr. Hoffer from the case. Mr. Hoffer testified
that he did not share confidences he learned as part of his representation of Codefendant
Britnell during the preliminary hearing stage. The trial court accredited the testimony of
Mr. Hoffer and the rest of the witnesses from the District Attorney’s Office and
determined that the screening procedures put in place were more than adequate given the
circumstances. Based on the facts presented here, we cannot conclude that Mr. Hoffer’s
presence in the District Attorney’s Office during the pendency of Defendant’s trial
warranted disqualification of the entire office. The trial court did not abuse its discretion
in denying Defendant’s motion. Defendant is not entitled to relief on this issue.

                             II. Denial of Motion to Suppress

       Defendant insists that the trial court improperly denied the motion to suppress his
statement to police. Specifically, Defendant argues that he unequivocally asserted his
constitutional rights by telling the officers conducting his interrogation that he did not
have anything to say and wanted a lawyer. According to Defendant, any further
questioning by law enforcement violated Defendant’s rights. The State, on the other
hand, argues that the trial court properly denied the motion because the evidence at the
suppression hearing demonstrated that Defendant himself initiated the contact with law
enforcement after he initially signed his Miranda waiver.

       At the suppression hearing, Special Agent Joshua Melton of the Tennessee Bureau
of Investigation (“TBI”) testified that he was contacted by the District Attorney’s Office
to assist in the investigation of this case. He was present on July 16, 2014, when
Defendant was taken into custody by the McMinn County Sheriff’s Office at
approximately 1:40 a.m. Agent Melton and Investigator Calvin Rockholt of the District
Attorney’s Office spoke with Defendant in the conference room at the sheriff’s office.
Agent Melton could not recall if Defendant was restrained. Agent Melton and
Investigator Rockholt recited and “went through the admonition and waiver.” Then, they
asked Defendant if he understood and if he was willing to speak. Defendant initially
                                            - 13 -
indicated that he was willing to talk and signed the admonition. After Defendant signed
the form, Agent Melton informed Defendant that they were involved in the investigation
of the death of the victim. Defendant asked if he was being accused of murder. As soon
as Agent Melton confirmed that Defendant was being accused of murder, Defendant
stated, “Well, I don’t have anything else to say and I want an attorney.” Agent Melton
said, “Okay, then we’re done.” According to Agent Melton, as soon as he informed
Defendant that they were done, Defendant commented, “I want you to know, I didn’t kill
that boy. Amanda [Britnell] did. I was at the burglary, but I didn’t kill that boy. I’ll talk
to you.” Agent Melton stopped Defendant and explained that he was giving mixed
signals by first agreeing to talk, then requesting an attorney, then continuing to talk.
Defendant “reiterated again that he wanted to talk.” Agent Melton again explained to
Defendant that he had an “absolute” right to refuse to provide a statement and an
“absolute” right to an attorney. Defendant continued to maintain that he wanted to talk to
the officers.

        Agent Melton testified that Defendant was interviewed and the responses were
reduced to a statement. Agent Melton read the statement aloud to Defendant and offered
him the opportunity to make additions and/or corrections to the statement. Defendant
added a sentence to the statement before Agent Melton reread the statement to Defendant.
The statement was signed by Defendant and both officers. Defendant did not appear to
be under the influence of drugs or alcohol at the time of the interview. Agent Melton
stated that the interview was not recorded either by audio or video equipment.

       Investigator Rockholt confirmed Agent Melton’s version of events. Specifically,
Investigator Rockholt recalled that the interview ceased as soon as Defendant requested
an attorney. Before he or Agent Melton could say anything else, Defendant exclaimed, “I
didn’t kill that boy. I did the burglary, but Amanda [Britnell] shot that boy.” Investigator
Rockholt remembered throwing up his hands and telling Defendant to stop because he
had requested an attorney. Defendant insisted on talking. Eventually, the interview was
reduced to writing while Defendant ate pancakes. Defendant signed the statement.

        The trial court accredited the testimony of both Agent Melton and Investigator
Rockholt. The trial court determined that Defendant was in custody but voluntarily chose
to relinquish his rights by choosing to answer questions after being advised of his rights.
The trial court noted that after Defendant’s initial request for an attorney, the interview
ceased. Defendant reinitiated the interview by continuing to talk to investigators without
any action of the officers. The trial court determined that the statement was given
“knowingly, freely, and voluntarily.” As a result, the motion to suppress was denied.

        In reviewing a trial court’s ruling on a motion to suppress, this Court will uphold
the trial court’s findings of fact “unless the evidence preponderates otherwise.” State v.
Bell, 429 S.W.3d 524, 528 (Tenn. 2014) (citing State v. Climer, 400 S.W.3d 537, 556
                                            - 14 -
(Tenn. 2013)). Witness credibility, the weight and value of the proof, and the resolution
of conflicts in the proof “are matters entrusted to the trial court as the trier of fact.” Id. at
529. “The party prevailing in the trial court is entitled to the strongest legitimate view of
the evidence adduced at the suppression hearing as well as all reasonable and legitimate
inferences that may be drawn from that evidence.” State v. Binette, 33 S.W.3d 215, 217
(Tenn. 2000) (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). The trial court’s
resolution of questions of law and application of the law to the facts are reviewed de novo
with no presumption of correctness. State v. Day, 263 S.W.3d 891, 900 (Tenn. 2008).
On appeal, the losing party bears the burden of demonstrating that a trial court’s decision
concerning a motion to suppress was erroneous. State v. Harts, 7 S.W.3d 78, 84 (Tenn.
Crim. App. 1999). “[I]n evaluating the correctness of a trial court’s ruling on a pretrial
motion to suppress, appellate courts may consider the proof adduced both at the
suppression hearing and at trial.” State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

       Both the state and federal constitutions guarantee an accused the right to the
assistance of counsel and the right against self-incrimination. The Fifth Amendment to
the United States Constitution guarantees that “[n]o person . . . shall be compelled in any
criminal case to be a witness against himself.” Article I, section 9 of the Tennessee
Constitution similarly provides that “in all criminal prosecutions, the accused . . . shall
not be compelled to give evidence against himself.” The test for voluntariness under the
Tennessee Constitution is broader and more protective of individual rights than under the
Fifth Amendment. State v. Smith, 933 S.W.2d 450, 455 (Tenn. 1996). The Sixth
Amendment to the United States Constitution provides: “In all criminal prosecutions, the
accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.” See
Gideon v. Wainwright, 372 U.S. 335, 342 (1963) (holding that Sixth Amendment right to
counsel in criminal proceedings applies to states through Fourteenth Amendment).
Similarly, article I, section 9 of the Tennessee Constitution provides: “That in all criminal
prosecutions, the accused hath the right to be heard by himself and his counsel.”
Tennessee courts have consistently interpreted the right to counsel under article I, section
9 of the Tennessee Constitution as identical to the Sixth Amendment right to counsel.
See State v. Willis, 496 S.W.3d 653, 702-03 (Tenn. 2016), cert. denied, 137 S. Ct. 1224
(2017).

        Statements made during the course of a custodial police interrogation are
inadmissible at trial unless the State establishes that the defendant was advised of his
right to remain silent and his right to counsel and that the defendant then waived those
rights. Miranda v. Arizona, 384 U.S. 436, 471-75 (1966); see also Dickerson v. United
States, 530 U.S. 428, 444 (2000); Stansbury v. California, 511 U.S. 318, 322 (1994). A
defendant’s rights to counsel and to remain silent may be waived as long as the waiver is
made voluntarily, knowingly, and intelligently. Miranda, 384 U.S. at 478; State v.
Middlebrooks, 840 S.W.2d 317, 326 (Tenn. 1992). However, during the course of an
interrogation, if the defendant clearly and unequivocally invokes either his right to
                                              - 15 -
silence or his right to counsel, the interrogation must immediately cease. See Berghuis v.
Thompkins, 560 U.S. 370, 381 (2010); Davis v. United States, 512 U.S. 452, 459 (1994).
“The fundamental purpose of the Court’s decision in Miranda was ‘to assure that the
individual’s right to choose between speech and silence remains unfettered throughout
the interrogation process.’” Connecticut v. Barrett, 479 U.S. 523, 528 (1987) (emphasis
omitted) (quoting Miranda, 384 U.S. at 469).

       In this case, Defendant claims that he unequivocally invoked both his right to
silence and his right to counsel and that the interview was continued “contrary to law.”
Once a suspect unequivocally invokes his right against self-incrimination, “the
admissibility of statements obtained after the person in custody has decided to remain
silent depends under Miranda on whether his ‘right to cut off questioning’ was
‘scrupulously honored.’” Michigan v. Mosley, 423 U.S. 96, 104 (1975) (quoting
Miranda, 384 U.S. at 474, 479). Similarly, once a suspect invokes his right to counsel,
he “is not subject to further interrogation by the authorities until counsel has been made
available to him, unless the accused himself initiates further communication, exchanges,
or conversations with the police.” Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). In
Edwards, the United States Supreme Court essentially established a “second layer of
prophylaxis for the Miranda right to counsel: Once a suspect asserts the right, not only
must the current interrogation cease, but he may not be approached for further
interrogation ‘until counsel has been made available to him.’” McNeil v. Wisconsin, 501
U.S. 171, 176-77 (1991) (quoting Edwards, 451 U.S. at 484-85). However, “[t]he U.S.
Supreme Court has clearly sanctioned the admissibility of a statement given after the
appointment of counsel and even after defendant has ‘expressed his desire to deal with
police only through counsel,’ where defendant initiates further communication, electing
‘to face the state’s officers and go it alone,’ and knowingly and intelligently waives his
Sixth Amendment right to counsel.” State v. Cauthern, 778 S.W.2d 39, 46 (Tenn. 1989)
(citing Patterson v. Illinois, 487 U.S. 285 (1988); Edwards v. Arizona, 451 U.S. 477
(1981)).

        The voluntariness of a confession “remains distinct from Miranda.” Climer, 400
S.W.3d at 567 (citing Dickerson, 530 U.S. at 434-35). Because “coerced confessions are
inherently unreliable,” only voluntary confessions may be admitted as evidence. Id.
(citing Dickerson, 530 U.S. at 433). It has long been held that for a statement to be
voluntary, it “must not be extracted by any sort of threats or violence, nor obtained by
any direct or implied promises, however slight, nor by the exertion of any improper
influence.” State v. Kelly, 603 S.W.2d 726, 727 (Tenn. 1980) (quoting Bram v. United
States, 168 U.S. 532, 542-43 (1897)). “A defendant’s subjective perception alone is not
sufficient to justify a conclusion of involuntariness in the constitutional sense.” Smith,
933 S.W.2d at 455. Rather, “coercive police activity is a necessary predicate to finding
that a confession is not voluntary.” Id. (quoting State v. Brimmer, 876 S.W.2d 75, 79
(Tenn. 1994)); see also State v. Downey, 259 S.W.3d 723, 733 (Tenn. 2008) (holding “for
                                          - 16 -
a confession to be involuntary, it must be the product of coercive state action”). In order
to determine the voluntariness of a statement, a court must “examine the totality of the
circumstances surrounding the giving of a confession, ‘both the characteristics of the
accused and the details of the interrogation.’” Climer, 400 S.W.3d at 568 (quoting
Dickerson, 530 U.S. at 434); see also Monts v. State, 400 S.W.2d 722, 733 (Tenn. 1966).
Factors relevant to this determination include:

       the age of the accused; his lack of education or his intelligence level; the
       extent of his previous experience with the police; the repeated and
       prolonged nature of the questioning; the length of the detention of the
       accused before he gave the statement in question; the lack of any advice to
       the accused of his constitutional rights; whether there was an unnecessary
       delay in bringing him before a magistrate before he gave the confession;
       whether the accused was injured[,] intoxicated[,] or drugged, or in ill health
       when he gave the statement; whether the accused was deprived of food,
       sleep[,] or medical attention; whether the accused was physically abused;
       and whether the suspect was threatened with abuse.

Id. (alterations in original) (quoting State v. Huddleston, 924 S.W.2d 666, 671 (Tenn.
1996)); see State v. Blackstock, 19 S.W.3d 200, 208 (Tenn. 2000) (recognizing that no
single factor is necessarily determinative).

        The trial court determined that Defendant was in custody but voluntarily chose to
answer questions, thereby relinquishing his rights. It is undisputed that Defendant
initially waived his Miranda rights but then chose not to answer further questions and
requested an attorney when he was told that he was a suspect in a murder investigation.
Defendant insists that he never agreed to continue to speak with Agent Melton and
Investigator Rockholt after he asked for an attorney. However, Defendant does not point
to any evidence adduced at trial or at the suppression hearing to support his claim. See
Tenn. Ct. Crim. App. R 10(b) (“Issues which are not supported by . . . appropriate
references to the record will be treated as waived in this Court.”); Tenn. R. App. P.
27(a)(7)(A) (A brief shall contain “[a]n argument . . . with citations to the authorities and
appropriate references to the record . . . relied on.”). In fact, all of the evidence at the
hearing and at trial indicated that the officers behaved exactly as they were supposed to
given the circumstances. The moment that Defendant asked for an attorney, Agent
Melton told Defendant they were “done.” The interview stopped, thereby scrupulously
honoring Defendant’s invocation of his right to silence. See Mosley, 423 U.S. at 104.
Before Agent Melton and Investigator Rockholt could leave the room, Defendant
spontaneously continued the conversation, claiming that Codefendant Britnell was the
actual killer. The trial court accredited the testimony of the State’s witnesses that they
stopped the interview and cautioned Defendant heavily when he started talking again.
The evidence does not preponderate against the judgment of the trial court. Defendant
                                            - 17 -
reinitiated communication with law enforcement after invoking his right to an attorney.
See Edwards, 451 U.S. at 484-85. The interviewers did not engage in any coercive
activity that would have elicited his incriminating statement. The motion to suppress was
properly denied. Defendant is not entitled to relief on this issue.

                              III. Sufficiency of the Evidence

       Defendant challenges the sufficiency of the evidence to sustain his conviction for
first degree felony murder. Specifically, he argues that there was not proof at trial
pointing to his participation in the shooting death of the victim. The State insists that the
evidence is sufficient because the victim’s death took place during the perpetration of an
aggravated burglary and theft by Defendant and, therefore, the evidence is sufficient to
support the convictions.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. A guilty verdict removes
the presumption of innocence and replaces it with a presumption of guilt. State v. Evans,
838 S.W.2d 185, 191 (Tenn. 1992). The burden is then shifted to the defendant on appeal
to demonstrate why the evidence is insufficient to support the conviction. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The relevant question the reviewing court
must answer is whether any rational trier of fact could have found the accused guilty of
every element of the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e);
Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal, “the State is entitled to the
strongest legitimate view of the evidence and to all reasonable and legitimate inferences
that may be drawn therefrom.” State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). As
such, this Court is precluded from re-weighing or reconsidering the evidence when
evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim.
App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Moreover, we may not substitute our own “inferences for those drawn by the trier of fact
from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions
concerning the credibility of the witnesses and the weight and value to be given to
evidence, as well as all factual issues raised by such evidence, are resolved by the trier of
fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
“The standard of review ‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       Defendant was convicted of first degree felony murder, “[a] killing of another
committed in the perpetration of or attempt to perpetrate any . . . burglary [or] theft.”
T.C.A. § 39-13-202(a)(2). Aggravated burglary takes place where a person enters a
habitation not open to the public with the intent to commit a theft. T.C.A. § 39-14-402, -
404. Theft of property is committed when, with the intent to deprive the owner of
                                            - 18 -
property, a person knowingly obtains or exercises control over the property without the
owner’s effective consent. T.C.A. § 39-14-103.

        Defendant argues, quite conventionally, that the evidence is insufficient because
“there was no proof presented in evidence that indicates [Defendant] was the one who
committed the actual homicide, shooting the victim.” The evidence, in a light most
favorable to the State, demonstrates that Defendant asked Codefendants Britnell and
Thompson to participate in a burglary. Mr. Ingram confirmed that he knew Defendant
and hired him to perform some work on a vehicle on his property. In fact, Mr. Ingram
acknowledged that Defendant had been inside his house and knew that he had guns and
other items at the house that were ultimately stolen in the burglary. Defendant knew that
Mr. Ingram was out of town and took Codefendants Britnell and Thompson to Mr.
Ingram’s home armed with a .44 revolver that he would later identify as the murder
weapon. Defendant admitted that he stole items from Mr. Ingram’s house. When he
exited the house, he saw Codefendant Britnell holding the victim at gunpoint. Defendant
also saw Codefendant Britnell arguing with Codefendant Thompson. Defendant claimed
that Codefendant Britnell fired the fatal shot as he called for her to leave the property
with him in his truck. A cigarette butt with Defendant’s DNA was found at the scene.
When he was arrested, Defendant was in possession of the murder weapon. Defendant
was not required to actually pull the trigger of the gun that killed the victim in order to be
convicted because felony murder does not require participation in the killing or an intent
to kill. See T.C.A. § 39-13-202(a)(2), -(b) (“No culpable mental state is required for a
conviction under subdivision (a)(2) . . . except the intent to commit the enumerated
offenses or acts in those subdivisions.”). The evidence was sufficient to support the
conviction. Defendant is not entitled to relief on this issue.

                                       IV. Sentencing

       Defendant challenges the application of one of the aggravating factors found by
the jury and used to fashion his sentence of life without parole. Specifically, Defendant
argues that the evidence did not show “that the murder was committed for the purpose of
avoiding, interfering with, or preventing a lawful arrest or prosecution of the defendant,
or another.” See T.C.A. § 39-13-204(i)(6). Stated differently, Defendant claims that the
“murder was not committed, planned, or even reasonably foreseeable by [Defendant,] and
thus he had no role in the murder’s commission.” The State notes that Defendant
concedes the application of the other aggravating factor—prior conviction for a violent
felony—and does not argue that the jury imposed the sentence arbitrarily. The State
argues that the evidence supports the jury’s finding of both aggravating factors.

      Defendant bears the burden of establishing that his sentence is improper. T.C.A. §
40-35-401, Sentencing Comm’n Cmts.; State v. Goodwin, 143 S.W.3d 771, 783 (Tenn.
2004). When appealing a sentence of life imprisonment without the possibility of parole,
                                            - 19 -
this Court first considers errors assigned by the defendant and then reviews the
appropriateness of the sentence. T.C.A. § 39-13-207(g). “A sentence of imprisonment
for life without possibility of parole shall be considered appropriate if the state proved
beyond a reasonable doubt at least one (1) statutory aggravating circumstance contained
in § 39-13-204(i), and the sentence was not otherwise imposed arbitrarily, so as to
constitute a gross abuse of the jury’s discretion.” Id.; see also State v. Harris, 989
S.W.2d 307, 317 (Tenn. 1999).

        Defendant concedes on appeal that the State proved beyond a reasonable doubt
that “[t]he defendant was previously convicted of one (1) or more felonies, other than the
present charge, the statutory elements of which involve the use of violence to the person.”
See T.C.A. § 39-13-204(i)(2). The State introduced proof of Defendant’s previous
convictions for robbery and two convictions for aggravated assault in Georgia.
Defendant argues that the State failed to prove “that the murder was committed for the
purpose of avoiding, interfering with, or preventing a lawful arrest or prosecution of the
defendant, or another” but offers no authority to support his position. Thus, Defendant
has waived this issue. See Tenn. Ct. Crim. App. R 10(b) (“Issues which are not
supported by . . . appropriate references to the record will be treated as waived in this
Court.”); Tenn. R. App. P. 27(a)(7)(A) (A brief shall contain “[a]n argument . . . with
citations to the authorities and appropriate references to the record . . . relied on.”).
Moreover, Defendant does not allege that the jury imposed the sentence arbitrarily and
concedes and the proof supports the application of the first aggravating factor, rendering
Defendant’s challenge to the application of the second aggravating factor moot and we
need not tarry long. Defendant’s own statement supports the application of this factor as
Defendant told authorities that the victim interrupted the burglary of Mr. Ingram’s home.
Codefendant Britnell covered the victim’s head with a bag and shot and killed him when
Defendant asked her to leave. The evidence supported the application of this aggravating
factor. Defendant has failed to demonstrate that the jury grossly abused the substantial
discretion afforded jurors in determining which sentence to impose. Defendant is not
entitled to relief on this issue.

                                       Conclusion

      For the foregoing reasons, the judgments of the trial court are affirmed.


                                         ____________________________________
                                         TIMOTHY L. EASTER, JUDGE




                                           - 20 -